Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to amendment filed on 04/14/2022.
Claims 1 – 2, 4 – 5, 8 – 9 and 11 – 12 are amended.
Claims 1 – 15 are pending.


EXAMINER’S NOTE
In response to applicant’s amendments to claims 1 and 8, examiner has withdrawn claim rejection under 35 U.S.C. 112(b) mentioned in previous office action.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 8 has been considered but are moot because the new ground of rejection does not rely on reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant added new limitation in the currently amended claims 1 and 8. Therefore, a new ground of rejection has been made by the examiner in view of Perumanam et al. (US 2012/0170445 A1), Schedelbeck et al. (US 2009/0313517 A1) and Pons et al. (US 8,555,149 B2).
Previously cited prior art Perumanam teaches in ¶ [0026] out-of-sequence DTU. The new prior art Schedelbeck discloses delivering payloads through a gamma interface (Fig.4A, ¶ [0035] and Fig.11, ¶ [0083]) for xDSL appliances (¶ [0031] - [0032]) and header and payload information of data unit (Fig.4A and ¶ [0036]). Further new reference Pons teaches a gamma interface for xDSL appliances (Claim 1); segmenting the out-of-sequence DTU into data units (Col.10: Line 20 – 21 and Col.2: Line 1 – 7); determining priority levels of the data units (Col.23: Line 22 – 30); and (1) selectively forwarding the particular data unit in response to a priority level satisfying a priority condition indicating that the particular data unit belongs to priority traffic (Col.23: Line 20 – 22); or (2) holding the particular data unit in response to the priority level thereof not satisfying the priority condition (Col.23: Line 6 – 15).  
Therefore, the new prior arts teaches the new limitations and combination of Perumanam, Schedelbeck and Pons teaches all the limitations in the currently amended independent claims 1 and 8.  Accordingly, examiner respectfully disagrees with all the arguments filed by the applicant. Arguments/ remarks are replied in detailed in the rejection section.

Examiner’s suggestion
Claims 1 and 8 recite, “data units including each a header and a payload”; it would be clearer if it is read as “data units, each data unit including 

Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 and 8 recite, “xDSL appliances”; it should read as “various digital subscriber line (xDSL) appliances”. Description of the acronym is required for first time recitation in a claim.
Claim 1 recites in line 9, “the interface”; it should read as “the gamma interface” to keep consistency with previous recitation.
Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 8 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 5 recites the limitation "the open Systems Interconnection model" in last line.  There is insufficient antecedent basis for this limitation in the claim. It should read as "an open Systems Interconnection model".

Claim 8 recites the limitation "the interface in response" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It should read as "a gamma interface in response". Claims 9 – 15 depend on claim 8; therefore, same rational applies to them. 

Accordingly, claims 5 and 8 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 3, 5, 7 – 10, 12 and 14 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Perumanam et al. (Perumanam hereinafter referred to Perumanam) (US 2012/0170445 A1) (cited in IDS) in view of Schedelbeck et al. (Schedelbeck hereinafter referred to Schedelbeck) (US 2009/0313517 A1) and further in view of Pons et al. (Pons hereinafter referred to Pons) (US 8,555,149 B2).

(Currently Amended) Regarding claim 1, Perumanam teaches a method (Title, Efficient application-layer automatic repeat request retransmission method for reliable real-time data streaming in networks) for delivering payloads ([0034], payload (retransmitted data); The payload is the data packet (or frame) that was lost in the previous transmission) through an interface (Fig.2A and [0030], at 205 the client device receives new data packet(s). The retransmitted data packet(s) are received from the TCP/IP module via the network interface module. Therefore, retransmitted data packet/ payload is transported/ delivered via an interface), the method comprising: 
receiving an out-of-sequence data transfer unit, DTU (Fig.2A, steps 205 and 210. [0026], retransmission of lost packets; when receiver detects a sequence gap, the receiver sends a request for selective retransmission of the missing data packets. Here, sequence gap provides out-of-sequence data packets; therefore, the receiver receives out-of-sequence DTU); 
for any particular data unit among the data units, (1) selectively forwarding a payload of the particular data unit to the interface ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets and reorders the retransmitted packet into the correct sequence (position) within this queue and delivers the packets to the application in proper order at the correct time. Here, delivering the packets in the proper order is considered as selectively forwarding a payload of the particular data unit).
Perumanam does not specifically teach
wherein the interface is a gamma interface for xDSL appliances;
data units including each a header and a payload.
However, Schedelbeck teaches a method (Title, RETRANSMISSION SCHEME FOR COMMUNICATION SYSTEMS) for delivering payloads through an interface (Fig. 4A and [0035], a payload data stream 300 received at a network interface layer 303 (e.g., at the gamma interface). Fig. 11 and [0083], a payload data stream is provided at a first network interface (e.g., .gamma.-interface)), wherein the interface is a gamma interface for xDSL appliances ([0031], xDSL systems e.g. ADSL and VDSL; [0032], Retransmission increases quality of video and other applications over DSL; retransmission functionality has been specific to "Gamma-interface". Therefore, is considered that the gamma interface is for xDSL system/ appliances); the method comprising: 
receiving data unit (Fig.4A and [0035], data stream 300 received); 
data units including each a header and a payload (Fig.4A and [0036], Each data unit can be made up of a payload header 304 and payload data 306).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perumanam as mentioned above and further incorporate the teaching of Schedelbeck. The motivation for doing so would have been to provide Digital Subscriber Line (DSL) and wireless communication systems, which limits the amount of processing needed for retransmission, thereby, improve system performance (Schedelbeck, [0005] and [0077]).
The combination of Perumanam and Schedelbeck does not specifically teach
segmenting the out-of-sequence DTU into data units; 
determining priority levels of the data units; and 
(1) selectively forwarding the particular data unit in response to a priority level satisfying a priority condition indicating that the particular data unit belongs to priority traffic; or (2) holding the particular data unit in response to the priority level thereof not satisfying the priority condition. 
However, Pons teaches a method (Title, Systems And Methods For Protecting DSL Systems Against Impulse Noise) for delivering through an interface, wherein the interface is a gamma interface for xDSL appliances (Claim 1, retransmission is performed above a gamma interface of the xDSL system); the method comprising: 
segmenting the out-of-sequence DTU into data units (Col.10: Line 20 – 21, packet are fragmented into data fragment (DF) sizes. Col.1: Line 67, packet data fragments; Col.2: Line 1 – 7, determining whether the received packet data fragments belong to a protected channel or an unprotected channel, and sending retransmission requests based on the presence of one or more of the following: retransmit-eligible packets, missing sequence identification (SID) numbers, and corrupted packets. Here, the missing SID provides the information of out-of-sequence DTU and SID belongs to the packet data fragments. Therefore, it is obvious to consider the packet data fragments are the fragments/ segments of the out-of-sequence DTU. Accordingly, it is considered that the out-of-sequence DTU is segmented); 
determining priority levels of the data units (Col.23: Line 22 – 30, different packet streams are prioritized as  VoIP--Low Latency, …, not eligible for retransmission); and 
for any particular data unit among the data units, (1) selectively forwarding the particular data unit in response to a priority level satisfying a priority condition indicating that the particular data unit belongs to priority traffic (Col.23: Line 20 – 22, transmitter uses different priorities for packets that are not eligible for retransmission relative to packets that are retransmitted. Therefore, priority is based on latency , transmission eligibility… i.e. traffic condition; Accordingly, priority condition indicates that the particular data unit belongs to priority traffic); or (2) holding the particular data unit in response to the priority level thereof not satisfying the priority condition (Col.23: Line 6 – 15, a default condition is set all fragments to be eligible for retransmission. When packets is identified by higher layers in the transmitter to belong to a service that does not need to be protected by retransmission then all the resulting fragments are marked as "not eligible for retransmission"; Received complete packets that are marked as "not eligible for retransmission" are instantly forwarded to the next layer by the receiver. Here, “eligible for retransmission” is considered as priority level satisfying a priority condition; therefore, the particular data unit is retransmitted/ forwarded in response to a priority level satisfying a priority condition. Further, "not eligible for retransmission" is considered as priority level not satisfying the priority condition; therefore, the particular data unit is held in the next layer by the receiver in response to the priority level not satisfying the priority condition).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam and Schedelbeck as mentioned above and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Previously Presented) Regarding claim 7, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claim 1 as outlined above.
Perumanam further teaches
storing the out-of-sequence DTU in a receiver retransmission queue ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets. Here, the received data packet comprises the out-of-sequence DTU and retransmitted missing data packets; therefore, the out-of-sequence DTU is stored in a receiver delivery queue / retransmission queue).
Perumanam does not specifically teach
wherein the holding the particular data unit comprises storing the particular data unit in the receiver retransmission queue.
However, Pons teaches 
wherein the holding the particular data unit comprises storing the particular data unit in the receiver retransmission queue (Fig.6 and Col.9: Line 64 – Col.10: Line 3, At the receive side (such as transceiver unit 600 in FIG. 6), each correctly  received DF is examined for retransmit-eligibility; If the received DF is retransmit-eligible, it is loaded into rescheduling queue 615. Here, the rescheduling queue 615 is the receiver retransmission queue).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claim 1 and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Currently Amended) Regarding claim 8, Perumanam teaches (Title, Efficient application-layer automatic repeat request retransmission method for reliable real-time data streaming in networks) a receiver (Fig.6 and [0038], client device) comprising a processor ([0038], streaming application module) and a memory ([0038], a buffer (memory)), wherein the processor is configured ([0038], The streaming application module obtains real-time data, packetizes the real-time data if the data is not packetized and passes the real-time data packets) to:
receive an out-of-sequence data transfer unit, DTU (Fig.2A, steps 205 and 210. [0026], retransmission of lost packets; when receiver detects a sequence gap, the receiver sends a request for selective retransmission of the missing data packets. Here, sequence gap provides out-of-sequence data packets; therefore, the receiver receives out-of-sequence DTU); 
for any particular data unit among the at least one data unit, (1) selectively forward a payload of the particular data unit to the interface ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets and reorders the retransmitted packet into the correct sequence (position) within this queue and delivers the packets to the application in proper order at the correct time. Here, delivering the packets in the proper order is considered as selectively forwarding a payload of the particular data unit).
Perumanam does not specifically teach
data units including each a header and a payload;
wherein the interface is a gamma interface for xDSL appliances;
However, Schedelbeck teaches (Title, RETRANSMISSION SCHEME FOR COMMUNICATION SYSTEMS) 
receive data unit (Fig. 4A and [0035], a payload data stream 300 received at a network interface layer 303 (e.g., at the gamma interface)); 
data units including each a header and a payload (Fig.4A and [0036], Each data unit can be made up of a payload header 304 and payload data 306);
wherein the interface is a gamma interface for xDSL appliances ([0031], xDSL systems e.g. ADSL and VDSL; [0032], Retransmission increases quality of video and other applications over DSL; retransmission functionality has been specific to "Gamma-interface". Therefore, is considered that the gamma interface is for xDSL system/ appliances).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Perumanam as mentioned above and further incorporate the teaching of Schedelbeck. The motivation for doing so would have been to provide Digital Subscriber Line (DSL) and wireless communication systems, which limits the amount of processing needed for retransmission, thereby, improve system performance (Schedelbeck, [0005] and [0077]).
The combination of Perumanam and Schedelbeck does not specifically teach
segment the out-of-sequence DTU into data units; 
determine priority levels of the data units; and 
(1) selectively forward the particular data unit in response to a priority level satisfying a priority condition indicating that the particular data unit belongs to priority traffic; or (2) hold the particular data unit in response to the priority level thereof not satisfying the priority condition. 
However, Pons teaches (Title, Systems And Methods For Protecting DSL Systems Against Impulse Noise) 
segment the out-of-sequence DTU into data units (Col.10: Line 20 – 21, packet are fragmented into data fragment (DF) sizes. Col.1: Line 67, packet data fragments; Col.2: Line 1 – 7, determining whether the received packet data fragments belong to a protected channel or an unprotected channel, and sending retransmission requests based on the presence of one or more of the following: retransmit-eligible packets, missing sequence identification (SID) numbers, and corrupted packets. Here, the missing SID provides the information of out-of-sequence DTU and SID belongs to the packet data fragments. Therefore, it is obvious to consider the packet data fragments are the fragments/ segments of the out-of-sequence DTU. Accordingly, it is considered that the out-of-sequence DTU is segmented); 
determine priority levels of the data units (Col.23: Line 22 – 30, different packet streams are prioritized as  VoIP--Low Latency, …, not eligible for retransmission); and 
for any particular data unit among the data units, (1) selectively forward the particular data unit in response to a priority level satisfying a priority condition indicating that the particular data unit belongs to priority traffic (Col.23: Line 20 – 22, transmitter uses different priorities for packets that are not eligible for retransmission relative to packets that are retransmitted. Therefore, priority is based on latency , transmission eligibility… i.e. traffic condition; Accordingly, priority condition indicates that the particular data unit belongs to priority traffic); or (2) hold the particular data unit in response to the priority level thereof not satisfying the priority condition (Col.23: Line 6 – 15, a default condition is set all fragments to be eligible for retransmission. When packets is identified by higher layers in the transmitter to belong to a service that does not need to be protected by retransmission then all the resulting fragments are marked as "not eligible for retransmission"; Received complete packets that are marked as "not eligible for retransmission" are instantly forwarded to the next layer by the receiver. Here, “eligible for retransmission” is considered as priority level satisfying a priority condition; therefore, the particular data unit is retransmitted/ forwarded in response to a priority level satisfying a priority condition. Further, "not eligible for retransmission" is considered as priority level not satisfying the priority condition; therefore, the particular data unit is held in the next layer by the receiver in response to the priority level not satisfying the priority condition), wherein the interface is a gamma interface for xDSL appliances (Claim 1, retransmission is performed above a gamma interface of the xDSL system).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam and Schedelbeck as mentioned above and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Currently Amended) Regarding claims 2 and 9, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
Perumanam further teaches
after receiving the out-of-sequence DTU, receiving at least one retransmitted DTU ([0026], If the receiver detects a sequence gap, the receiver sends a request for selective retransmission of the missing data packets. When the transmitter receives a retransmission request from one or more of its receivers, it looks in its local cache of most recent packets. If the requested packet(s) is/are found in the local cache, the sender retransmits in unicast a copy of the packet to the receiver. Therefore, at least one retransmitted DTU is received after receiving the out-of-sequence DTU); 
the at least one retransmitted DTU into further data unit ([0031], the client receives the retransmitted data packet(s). Here, the retransmitted data packets are considered as further data units); 
determining priority levels of the further data unit (Fig.2B and [0031], At 230 the client determines if the retransmitted data packet(s) is/are too late by inspecting the timer (set in Fig.2A). Here, timer (i.e. set time constraint) is considered as one priority level); and 
discarding any one or more data units, among the further data unit, in response to priority level thereof satisfying the priority condition ([0026], If some of the retransmitted packets are received beyond the acceptable recovery time window they are discarded by the receiver; [0031], If the retransmitted data packet(s) is/are too late then at 240 the client discards the retransmitted data packet(s)).
Perumanam does not specifically teach
segmenting the at least one DTU.
However, Pons teaches
segmenting the at least one DTU (Col.10: Line 20 – 21, packet are fragmented into data fragment (DF) sizes).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Previously Presented) Regarding claims 3 and 10, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
Perumanam does not specifically teach
wherein the priority condition relates to a latency requirement of the particular data unit.
However, Pons teaches
wherein the priority condition relates to a latency requirement of the particular data unit (Col.23: Line 22 – 30, different packet streams are prioritized as  VoIP--Low Latency, …, not eligible for retransmission).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of Pons. The motivation for doing so would have been to provide systems and methods for protecting DSL systems against impulse noise, and provide retransmission of corrupted data fragments within data stream (Pons, abstract and Col.2: Line 17 – 18).

(Currently Amended) Regarding claims 5 and 12, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
Perumanam further teaches
prior to the forwarding: 
reassembling payloads of at least one data unit from among the data units  ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets and reorders the retransmitted packet into the correct sequence (position) within this queue and delivers the packets to the application in the proper order. Here, reordering means reassembling payloads of the data unit) into layer 2 frames ([0004], wireless link layer of the protocol stack tries to retransmit packets for a fixed number of times within a fixed time period; [0032], RMP layer of the present invention is supported by the TCP and UDP layers which are typically considered layers 3 and 4 of an ISO protocol stack. Layers 3 and 4 are typically supported by a link layer (layer 2, (MAC) layer) and a physical layer (layer 1). It is obvious to consider the reassembled data unit is a layer 2 frame, as the RMP layer of the present invention is supported by layer 2) according to the open Systems interconnection model (As mentioned above, the layers corresponds to open Systems interconnection (OSI) model).
Schedelbeck teaches layer 2 frames according to the open Systems interconnection model (Fig.2 and [0032], retransmission functionality is inserted into data link layer 202 or physical layer 204 of the network protocol stack 200).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of Schedelbeck. The motivation for doing so would have been to provide Digital Subscriber Line (DSL) and wireless communication systems, which limits the amount of processing needed for retransmission, thereby, improve system performance (Schedelbeck, [0005] and [0077]).

(Previously Presented) Regarding claim 14, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claim 8 as outlined above.
Perumanam further teaches
store the out-of-sequence DTU in a receiver retransmission queue ([0026], The receiver maintains a delivery queue (buffer) to hold all of the received data packets. Here, the received data packet comprises the out-of-sequence DTU and retransmitted missing data packets; therefore, the out-of-sequence DTU is stored in a receiver delivery queue / retransmission queue).

(Previously Presented) Regarding claim 15, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claim 8 as outlined above.
Perumanam further teaches
a network apparatus comprising a receiver (Claim 12, An apparatus for operating a client device, comprising: means for receiving data. Therefore, the network apparatus comprising a receiver).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Perumanam, Schedelbeck and Pons in view of PARK et al. (PARK hereinafter referred to PARK) (US 2014/0331303 A1) and further in view of Sunell et al. (Sunell hereinafter referred to Sunell) (US 2007/0159985 A1).

(Currently Amended) Regarding claims 4 and 11, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
The combination of Perumanam, Schedelbeck and Pons does not specifically teach
determining at least one payload integrity of at least one data unit from among the data units.
However, PARK teaches (Title, APPARATUS AND METHOD FOR AUTHENTICATING ACCESS OF A MOBILE STATION IN A WIRELESS COMMUNICATION SYSTEM)
determining at least one payload integrity of at least one data unit from among the data units ([0064], integrity of the payload is protected during the transmission;  when MS determines that the integrity of the payload is not protected and abandons the payload of the message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of PARK. The motivation for doing so would have been to provide an apparatus and a method for authenticating access of a mobile station, which are capable of reducing a time for access authentication during a handover in a wireless communication system (PARK, [0015]).
The combination of Perumanam, Schedelbeck, Pons and PARK does not specifically teach
in response to the particular data unit having the priority level satisfying the priority condition being an incomplete payload, discarding the particular data unit. 
However, Sunell teaches (Title, Method and an arrangement for avoiding unnecessary retransmissions)
in response to the particular data unit having the priority level satisfying the priority condition being an incomplete payload, discarding the particular data unit ([0021], an inter-layer communication scheme is proposed that is based on so-called hints and notifications that can also help the problem of ambiguities. The purpose of the hints is to provide a generic mechanism to propagate some information about error-insensitive payloads from the upper layer to lower layers. The link layer can make use of this information whenever it chooses modulation, error correction and verification mechanisms on per-data unit basis. In turn, the notifications provide a mechanism to inform sources of why some of the data units are dropped. Here, dropping of data units are due to error in payload; therefore, it is obvious to consider  that the particular data unit is discarded because of payload error/ incomplete payload).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck, Pons and PARK as mentioned above and further incorporate the teaching of Sunell. The motivation for doing so would have been to provide a method and an arrangement for avoiding unnecessary retransmissions, avoiding multiple requests for retransmissions, improved overall radio system performance, improved end-user perceived quality and reduced delay of delivery of data packets in a packet-based radio-communication network (Sunell, Abstract and [0041]).

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Perumanam, Schedelbeck and Pons and further in view of Torsner (US 2007/0081513 A1).

(Previously Presented) Regarding claims 6 and 13, combination of Perumanam, Schedelbeck and Pons teaches all the features with respect to claims 1 and 8, respectively as outlined above.
Perumanam does not specifically teach
wherein the determining a at least on priority level comprises: 
retrieving an indication of the priority level from overhead data of the data unit; or inspecting a header of a payload of the data unit to determine an indication of the priority level. 
However, Torsner teaches (Title, Medium Access Control Priority-based Scheduling For Data Units In A Data Flow)
wherein the determining a at least on priority level comprises: 
retrieving an indication of the priority level from overhead data of the data unit (Due to alternative language “or” in the claims examiner addresses one limitation only); or inspecting a header of a payload of the data unit to determine an indication of the priority level (Abstract and [0022], Some or all of a header of a radio link control data unit associated with the one data flow is analyzed at the medium access control layer. Based on that analysis, the medium access control layer determines a priority of the data unit relative to other data units associated with the one data flow. Therefore, the priority level is determined by inspecting a header).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified combination of Perumanam, Schedelbeck and Pons as mentioned in claims 1 and 8 and further incorporate the teaching of Torsner. The motivation for doing so would have been to provide a method for data communication in which priority scheduling for PDUs associated with one data flow decreases various delays and improves the performance of the data transmission in terms of delay and throughput (Torsner, Abstract and [0046]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWNAK ISLAM whose telephone number is (571)272-8009.  The examiner can normally be reached on Monday - Friday 8:30 am - 6 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROWNAK ISLAM/Primary Examiner, Art Unit 2474